688 N.W.2d 332 (2004)
John T. KOWALIK, Respondent,
v.
MARTINSON CONSTRUCTION, Uninsured, Respondent, and
Schuett Construction, Uninsured, Respondent, and
Minnesota Department of Human Services and HealthPartners, Inc., Intervenors, and
Special Compensation Fund, Relator.
No. A04-1436.
Supreme Court of Minnesota.
October 27, 2004.
Edward Q. Cassidy, Karen M. Charlson, Felhaber Larson Fenlon & Vogt, St. Paul, MN, for Relator.
Ronald Drewski, Drewski & Lindberg, Sauk Rapids, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
*333 IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 8, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Russell A. Anderson
Associate Justice
MEYER, J., took no part in the consideration or decision of this case.